Citation Nr: 9914221
Decision Date: 07/14/99	Archive Date: 09/09/99

DOCKET NO. 97-10 813               DATE JUL 14, 1999

On appeal from the Department of Veterans Affairs Regional Office
Portland, Oregon

ORDER

The following corrections are made in a decision issued by the
Board in this case on May 24, 1999:

On page 3, under, CONCLUSIONS OF LAW, the second conclusion of law
is amended to now read "The schedular criteria for a 30 percent
evaluation, but no higher, for degenerative disc disease and
osteoarthritis of the cervical spine have been met." (citations
remain the same).

BRUCE KANNEE 
Member, Board of Veterans' Appeals



Citation Nr: 9914221  
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-10 813 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to November 14, 
1991 for an award of service connection and disability 
compensation for a heart disability.

2.  Entitlement to an increased rating for degenerative disc 
disease and osteoarthritis of the cervical spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
July 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 1996 and February 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In July 1973, the RO received the veteran's Application 
for Compensation or Pension, in which he claimed service 
connection for shortness of breath and chest pains.  

3.  In a February 1974 rating decision, the RO denied the 
veteran's claim for service connection for a disability 
manifested by shortness of breath; the veteran did not file a 
timely appeal as to that decision.

4.  A VA medical record dated in October 23, 1991, indicates 
that the veteran presented with a history of palpitations, 
shortness of breath, and heaviness in the chest; he was 
diagnosed with aortic regurgitation.

5.  On November 14, 1991, the RO received the veteran's claim 
to reopen his claim for service connection for "shortness of 
breath."

6.  In December 1991, the veteran was admitted to a VA 
hospital with a diagnosis of aortic insufficiency and 
ascending aortic dilatation.

7.  In a July 1996 rating decision, the veteran was granted 
service connection for a heart disability, characterized as 
an auunloaortic ectasia with aortic insufficiency and aortic 
root aneurysm, status post aortic root replacement with jude 
valve conduit, effective from November 14, 1991.  

8.  The veteran's cervical spine disability is currently 
productive of limited motion and pain on motion, as well as 
x-ray evidence of osteoarthritis and disc degeneration.


CONCLUSIONS OF LAW

1.  The requirements for assigning an effective date of 
October 23, 1991, for an award of service connection and 
disability compensation for a heart disability have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 
(1998).

2.  The schedular criteria for an evaluation in excess of 20 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes, 5003, 5290, 5293
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

According to the law, except as otherwise provided, the 
effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1998).  

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Any communication indicating an intent to apply 
for benefits, will be accepted as an informal claim as long 
as it identifies the benefit sought.  38 C.F.R. § 3.155(a).  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

Generally, a report of examination or hospitalization which 
meets certain requirements will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a); see 
38 C.F.R. § 3.155(c).  Once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of VA 
medical records or private medical records may be accepted as 
an informal claim under limited circumstances.  38 C.F.R. 
§ 3.157(b).  Those circumstances provide, in pertinent part, 
that the date of VA medical treatment will be accepted as the 
date of receipt of a claim only when such medical reports 
related to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, hospitalization, or 
treatment.  38 C.F.R. § 3.157(b)(1).

In the present case, the record reveals that in July 1973, 
the veteran filed a claim for service connection for 
shortness of breath and chest pains.  That claim was denied 
by the RO in a February 1974 rating decision, based on 
evidence that included a September 1973 VA examination 
report, which was negative for any evidence of a heart 
disorder.  The veteran did not file a timely appeal as to 
that rating decision, and it became final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998).  

On November 14, 1991, the veteran filed a claim to reopen his 
claim for service connection for "shortness of breath."  
This issue was before the Board, and in March 1996, the Board 
reopened the veteran's claim for service connection for a 
disability manifested by chest pain and/or shortness of 
breath, and remanded the case for a VA examination.  In a 
July 1996 rating decision, the RO granted service connection 
for a heart disability, characterized as auunloaortic ectasia 
with aortic insufficiency and aortic root aneurysm, status 
post aortic root replacement with jude valve conduit.  

The RO assigned an effective date of November 14, 1991 for 
service connection for the foregoing heart disability, which 
was the date of receipt of the veteran's claim to reopen.  
The veteran disagreed with that effective date, which is the 
subject of this appeal.  In the veteran's notice of 
disagreement, received in August 1996, the veteran indicated 
that he felt that the effective date should be retroactive to 
his date of service separation, in June 1973.  

Recently, in January 1999, the veteran appeared at a hearing 
before the undersigned Member of the Board.  He indicated 
that he experienced shortness of breath and chest pains 
during service, as well as following service separation.  He 
also indicated that during the 1970's and 1980's he was told 
that he had symptoms of a heart condition, although he was 
also told that there was no known etiology for his symptoms.  

The Board has thoroughly reviewed all the evidence of record 
pertinent to the veteran's claim.  For the reasons set forth 
below, the Board finds that the veteran is entitled to 
assignment of an effective date of October 23, 1991, for an 
award of service connection for a heart disability, however, 
there is no basis for assigning an effective date prior to 
October 23, 1991.  

Initially, the Board reiterates that the effective date of an 
award of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In the present case, although 
the veteran originally filed a claim for service connection 
for shortness of breath and chest pains in July 1973, there 
was no confirmed diagnosis of record at that time of  heart 
disease or of an organic disease entity manifested by 
shortness of breath and chest pains.  As such, the RO denied 
his claim in July 1973, and the veteran did not appeal that 
decision.

According to the record, the veteran did not submit a claim 
to reopen service connection for a heart disorder until 
November 14, 1991.  The Board has reviewed the medical 
evidence of record prior to that claim, to ascertain whether 
there may be medical records that could be construed as an 
informal claim to reopen.  See 38 C.F.R. §§ 3.155; 3.157.  In 
that regard, the Board notes that in an August 1984 VA 
examination, the veteran was diagnosed with intermittent 
tachycardia, uncertain etiology.  However, there was no 
diagnosis of a heart disorder noted at that time, and, more 
importantly, the veteran did not file a written claim for 
service connection within one year of the date of that 
examination.  38 C.F.R. § 3.157(b)(1).  

A VA medical record dated October 23, 1991, reveals that the 
veteran presented with a history of palpitations, shortness 
of breath, and heaviness in the chest; he was diagnosed with 
aortic regurgitation.  As noted earlier, in November 1991, 
the RO received from the veteran a claim to reopen a claim 
for service connection for shortness of breath.  As such, the 
Board finds that the October 23, 1991 VA medical record may 
be accepted as an informal claim for service connection for a 
heart disability.  38 C.F.R. § 3.157(b)(1).  Further, the 
Board finds that the veteran is entitled to an effective date 
of October 23, 1991, for a claim for service connection for a 
heart disability.  

The Board points out that the practice of the VA and the 
regulation itself is not crystal clear in providing a guide 
as to how these cases are to be decided.  That is, when can 
you go to a date earlier than the written informal claim?  
The Board has seen it done both ways:  one is to establish 
date of receipt of the informal claim as the effective date;  
the other is to allow the date of admission to the VA 
hospital as the effective date as long as the informal claim 
was filed within 1 year of the hospital treatment. 

The Board acknowledges the veteran's contentions that he 
should be entitled to an effective date for a heart 
disability back to his date of separation from service.  
However, even though the veteran filed a claim for service 
connection for a disorder manifested by chest pains and 
shortness of breath within one year of service separation, 
see 38 C.F.R. § 3.400(b)(2), there was simply no basis to 
grant service connection at that time, as there was no 
diagnosis of record of a heart disability.  In fact, aside 
from the veteran's complaints, the record is devoid of a 
diagnosis of a heart disorder until 1991, as noted above.  In 
short, there is simply no legal basis to assign an effective 
date for an award of service connection for a heart 
disability back to the veteran's date of service separation.  

In short, the Board finds that the veteran is entitled to an 
effective date of October 23, 1991 for service connection for 
a heart disorder, but there is no basis for assignment of an 
effective date prior to that date.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).

II.  Increased Rating

In regard to the veteran's claim for an increased rating for 
a right knee patellectomy, the Board finds that claim well-
grounded within the meaning of 38 U.S.C.A. § 5107(a), as a 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, as to all claims.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claims.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1; see Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999). 

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A review of the record reveals that in a February 1974 rating 
decision, the veteran was granted service connection for 
degenerative disc disease of the cervical spine, and a 10 
percent evaluation was assigned from July 1973.  That 
decision was based on evidence that included findings in a 
September 1973 VA examination report, which contains a 
diagnosis of degenerative disc and degenerative joint 
disease, cervical spine, with neuropathy, cervical nerve 
roots.  The examiner indicated that cervical spine motion was 
limited in all planes, and there was some tenderness in that 
region.  

The 10 percent evaluation remained in effect until an October 
1978 rating decision, at which time the veteran was assigned 
a 20 percent evaluation for degenerative disc disease with 
osteoarthritis, cervical spine, effective from March 1978.  
That decision was based on evidence that included findings in 
a September 1978 VA examination.  The veteran was noted to 
have range of motion in the cervical spine of 40 degrees 
flexion, 30 degrees extension, and bilateral rotation of 45 
degrees.  The Board also notes that a September 1978 VA x-ray 
report reveals mild lipping posteriorly at the 3rd and 5th 
interspaces with minimal intrusion into the intervertebral 
foramina.  The 20 percent evaluation has remained in effect, 
and is the subject of this appeal.  

The RO assigned a 20 percent evaluation for degenerative disc 
disease with osteoarthritis, cervical spine, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5293.  According to 
those rating criteria, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion, under the appropriate diagnostic codes for the joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, limitation of motion of the cervical 
spine is assigned a 20 percent evaluation for moderate 
symptomatology, and a 30 percent evaluation requires severe 
limitation of motion.  Further, the Board notes that 
according to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome is assigned a 20 percent 
evaluation if there is evidence of moderate, recurring 
attacks.  A 40 percent evaluation requires severe recurring 
attacks, with intermittent relief.  

A private medical statement from J. K. Bert, M.D., dated in 
September 1982, reveals an impression of cervical 
spondylosis, slowly progressive.  A September 1984 VA 
examination report reveals that the veteran was diagnosed 
with degenerative disc disease of the cervical spine with 
osteoarthritis.  The veteran complained of constant stiffness 
in the neck, which was worse at certain times.  He also 
complained of headaches and radiating pain.  It was noted 
that he had full flexion of the cervical spine, although 
extension was only to 50 percent, and rotation and side 
bending was to 70 percent.  

Turning to the most recent evidence of record, in a May 1998 
VA examination, the veteran was diagnosed with chronic neck 
pain with chronic muscular strain of the trapezius muscles, 
superimposed on possible degenerative instability.  There was 
also some peripheral nerve irritation involved.  It was noted 
that the neck pain was probably significantly increased by 
chronic tension and/or depression.  Range of motion was 
rotation 25/45, lateral bending 20/25, flexion 25, and 
extension 5.  There was pain with motion, and the neck had 
severe posterior muscular tenderness.  The veteran stated 
that he would get flare-ups in his back about once a week.  

In January 1999, the veteran testified before the undersigned 
Member of the Board that he often experienced pain radiating 
down his arms from the neck area.

The Board has thoroughly reviewed the evidence of record, and 
finds that the evidence supports a 30 percent disability 
rating for a cervical spine disability.  In that regard the 
Board reiterates that the RO has rated the veteran's cervical 
spine disability under both the rating criteria for 
degenerative disc disease (Diagnostic Code 5003) and the 
criteria for intervertebral disc syndrome (Diagnostic Code 
5293).  The Board finds that there is no evidence of record 
of intervertebral disc syndrome manifested by severe 
recurring attacks, with intermittent relief, so as to warrant 
a 40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  However, the Board finds that there is sufficient 
evidence of record that the veteran experiences limited 
function of the cervical spine, due to pain on motion.  As 
such, the Board finds that the veteran should be assigned a 
30 percent evaluation for a cervical spine disability, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 - 5290.  
The Board finds that a 30 percent evaluation more closely 
approximates the veteran's disability picture, in that such 
an evaluation contemplates the veteran's complaints of pain 
on motion, and limitation of function.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 206. 

Although the Board finds that the evidence supports a 30 
percent evaluation for a cervical spine disability, the Board 
does not find that an evaluation in excess of 30 percent is 
warranted at this time.  In that regard, the Board notes that 
30 percent is the highest schedular evaluation allowable 
under Diagnostic Code 5290, and as referenced above, in the 
absence of more severely disabling symptomatology, such as 
severe recurring attacks of intervertebral disc syndrome, 
with intermittent relief, there is no basis for assigning an 
evaluation in excess of 30 percent for a cervical spine 
disability at this time.  

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's 
degenerative disc disease and osteoarthritis of the cervical 
spine and its effects on the veteran's earning capacity and 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  As noted above, the functional impairment which can be 
attributed to pain or weakness has also been considered, see 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 
206, along with all other pertinent aspects of 
38 C.F.R. Parts 3 and 4.  In conclusion, the current medical 
evidence, as previously discussed, is consistent with no more 
than a 30 percent evaluation for a cervical spine disability.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation in excess of 30 percent for degenerative disc 
disease and osteoarthritis of the cervical spine.

Finally, the Board finds no indication in the record that the 
schedular criteria are inadequate to evaluate the veteran's 
cervical spine disability.  In this regard, the Board notes 
that there has been no showing that the veteran's cervical 
spine disability has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or necessitated frequent periods of 
hospitalization, or that the disability otherwise renders 
impracticable the application of the regular schedular 
standards.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An effective date of October 23, 1991, for an award of 
service connection and disability compensation for a heart 
disability is granted, subject to applicable regulations 
governing the payment of monetary awards.  

A 30 percent evaluation for degenerative disc disease and 
osteoarthritis of the cervical spine is granted.


           
     BRUCE KANNEE
     Member, Board of Veterans' Appeals



 


